Citation Nr: 1547372	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  09-38 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left leg deep vein thrombosis and phlebitis, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for right leg deep vein thrombosis, to include as due to exposure to herbicides. 

3.  Entitlement to service connection for peptic ulcer disease and gastritis.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1968 to August 1970.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In November 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In April 2012, March 2014, and February 2015, the Board remanded the case to the RO for additional development.  


FINDINGS OF FACT

1.  Claimed left leg deep vein thrombosis and phlebitis were not manifested in service, and the Veteran's currently diagnosed status post left leg deep vein thrombosis and venous insufficiency are not shown to be related to an injury, disease, or event in service to include herbicide exposure therein.

2.  Claimed right leg deep vein thrombosis and phlebitis were not manifested in service, and the Veteran's currently diagnosed status post right leg deep vein thrombosis and venous insufficiency are not shown to be related to an injury, disease, or event in service to include herbicide exposure therein.

3.  Claimed peptic ulcer disease and gastritis were not manifested in service; and the Veteran's currently diagnosed gastroesophageal reflux disease is not shown to be related to an injury, disease, or event in service.



CONCLUSIONS OF LAW

1.  Service connection for left leg deep vein thrombosis and phlebitis, to include as due to exposure to herbicides, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).   

2.  Service connection for right leg deep vein thrombosis and phlebitis, to include as due to exposure to herbicides, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).   

3.  Service connection for peptic ulcer disease and gastritis is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in February 2008.  The Veteran was notified of the evidence needed to substantiate the claims of service connection for left and right leg deep vein thrombosis and phlebitis, and for peptic ulcer disease and gastritis; that VA would obtain service records, VA records, and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the elements of a service connection claim regarding the effective date of an award and the degree of disability.   

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties: (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  During the November 2011 Board hearing, the undersigned indicated that the Veteran's testimony would focus on the issues of service connection for left and right leg deep vein thrombosis and phlebitis, and for peptic ulcer disease and gastritis, and noted the elements to substantiate the claims found lacking (such as the relationship between his disabilities and an injury in service).  The Veteran was assisted at the hearing by an accredited representative.  The representative and the undersigned asked questions to ascertain the nature and etiology of the Veteran's claimed disabilities.  No pertinent outstanding evidence was identified by the Veteran or his representative, with one exception (explained further below).  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he has actual knowledge of the elements necessary to substantiate his claims.  The Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The RO obtained the Veteran's service treatment records (STRs) and pertinent post-service VA and private treatment records (from Dr. Jensen, Southeast Alabama Medical Center, and First Med).  VA has also conducted medical inquiry in connection with the instant claims on appeal.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA compensation examination in May 2012, and the May 2012 medical opinion offered was followed by a clarifying addendum opinion in July 2015, addressing the etiology of the claimed disabilities.  As the examination reports together contain the Veteran's medical history and pertinent clinical findings sufficient to evaluate the claimed disabilities, the Board finds that the reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a veteran served 90 days or more of continuous, active service and a peptic ulcer becomes manifest to a degree of 10 percent within one year following the date of separation from service, it may be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may legitimately be questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Notwithstanding the above, service connection may be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including a herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).  If a veteran was exposed to certain herbicide agents during active service, a presumption of service connection exists if a veteran is diagnosed with certain enumerated diseases associated with such exposure, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran claims that his disabilities of deep vein thrombosis and phlebitis in his legs and his gastrointestinal disabilities of peptic ulcer disease and gastritis are related to his period of service.  In his January 2008 application for VA compensation, he stated that poor circulation began in 1980 and that a bilateral leg problem began in 1995.  He also related that he had a chronic pain condition causing difficulty walking, that he has had severe blood clots due to poor circulation, and that he suffered from an upset stomach.  In a November 2008 statement, he stated that during service he was given boots that were too tight and caused permanent damage, and that all of his problems began in 1969-1970.  At his November 2011 hearing, the Veteran testified that he believed the wearing of improperly sized boots in service resulted in poor circulation and the development of deep vein thrombosis in his legs (he stated that his doctor told him his blood clots were due to poor circulation).  Regarding chronic stomach problems, he testified that he did not have any problems during service and did not associate his current ulcer condition to military service (he felt this issue was added to his claim by individuals who were asking about all his ailments).  

In lay statements from various sources, dated in February 2008, it was reported that over the years the Veteran had an upset stomach, blood clots, and poor circulation in his feet.  A niece recalled that he had leg and feet trouble in the early to mid-1990s, and felt the disabilities were caused or brought on by his Vietnam service.  His brother stated that the Veteran had been in good health up until the time of service and that since service his health had deteriorated to the point that he had blood clots and poor circulation, none of which he had until he was discharged.  A co-worker (for 19 years) stated that as time passed the Veteran started having problems with his feet and getting blood clots in his legs.  A friend (of 28 years) observed that the Veteran's health deteriorated in the past four to five years.    

Service department records show that the Veteran served on active duty from August 1968 to August 1970, during which time he served a tour of duty in Vietnam from June 1969 to June 1970.  His military occupational specialty (MOS) was combat engineer, and his decorations included the National Defense Service Medal, Vietnam Service Medal with two bronze service stars, and Vietnam Campaign Medal with Device (none of which denotes actual combat).  His STRs do not show any complaints, findings, treatment, or diagnosis related to deep vein thrombosis, peptic ulcer disease, or gastritis.  In February 1969, the Veteran complained of mid-abdominal cramping pains since the previous day; examination found slight left upper quadrant tenderness with guarding, and the diagnosis was functional abdominal complaints.  In May 1970, the Veteran complained of a two-week history of mild stomach cramps, nausea, anorexia, lethargy, and dark urine; following a urinalysis, the provisional diagnosis was infectious hepatitis.  The Veteran was then admitted to the hospital and treated for infectious hepatitis.  On an August 1970 service separation examination, the Veteran's lower extremities and abdomen were normal on clinical evaluation.  In a Medical History report at that time, he specifically denied stomach trouble but noted he had had cramps in his legs; in reference to the leg cramps, an examiner stated that they were non-current.  

Thus, on the basis of the STRs alone, left and right leg deep vein thrombosis/phlebitis, and peptic ulcer disease/gastritis are not shown to have had onset during service, and service connection under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (showing inception in service) is not established for any of these disabilities.  

Postservice private records include reports from Southeast Alabama Medical Center, showing treatment for various ailments beginning in 1984.  In May 1997, when the Veteran was seen in the emergency room for syncope, he reported a history of some gastritis for which he took Tagamet on an as-needed basis; he also indicated he has been treated for gastric ulcers.  In October 1997, the Veteran was hospitalized after developing pain and swelling of the left calf for the previous week or two (he did not have a history of a known injury, but thought he might have sprained his calf lifting heavy objects a week or so previously); extensive deep vein thrombosis of the left leg was diagnosed.  In February 1998, the Veteran was seen with a complaint of pain and swelling in the right calf for the past two weeks, and it was noted he had been on Coumadin for left deep vein thrombosis since October 1997.  He was admitted for treatment of deep vein thrombosis of the right leg.  In October 2004, the Veteran was hospitalized for deep vein thrombosis.  He also complained of fairly significant epigastric pain, reporting that he has had a history of ulcers "years ago."  It was noted he drank a half gallon of vodka every week and smoked two packs of cigarettes daily.  The discharge diagnoses were deep venous thrombosis with low protein C activity, chronic Helicobacter associated gastritis, and history of deep venous thrombosis eight years previously.  In April 2006, the Veteran was admitted for right leg recurrent deep vein thrombosis.  Initially, he was admitted for pain in the left leg, which clinically was found to be superficial phlebitis.  The hospital report notes that he had a past medical history of an esophagogastroduodenoscopy (EGD) in October 2004 that revealed scarring from a previous ulcer and a biopsy that was positive for H. pylori; also he had been treated for deep venous thrombosis of the right leg in October 2004 with a hypercoagulable profile done showing a low protein C level at 59 (normal was 74 to 151).  The diagnosis in April 2006 included chronic venous insufficiency, particularly on the right leg, with dermis stasis dermatitis.  

Postservice VA records show complaints and treatment for a variety of ailments to include pain and swelling in the feet and legs.  Venous varicosities and stasis dermatitis was noted in March 2007.  A VA hospital record notes that the Veteran was seen in August 2013 for syncope and abdominal pain.  More recently in 2014, it was noted that his past medical history included deep vein thrombosis (there was an abnormal hypercoagulable profile for elevated factor XIII), chronic venous insufficiency in the lower extremities, gastric ulcers (with positive H. pylori), and vitamin D deficiency.  His social history was notable for drinking large amounts of vodka on a weekly basis and smoking cigarettes.  

As earlier noted, a showing of continuity of symptomatology after service can also support the claims.  38 C.F.R. § 3.303(b).  Based on the foregoing evidence, there is not continuity of symptomatology after service to support the Veteran's claims under this theory.  Establishing service connection via this avenue is limited to those chronic disabilities listed in 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); thus, the theory of continuity of symptomatology would apply to the Veteran's claimed peptic ulcer disease and deep vein thrombosis of the legs, but not phlebitis and gastritis, because they are not recognized as "chronic" under 38 C.F.R. § 3.309(a).  The Board observes that the STRs lack the documentation of the combination of manifestations sufficient to identify peptic ulcer disease and deep vein thrombosis of the legs and sufficient observation to establish chronicity of such disabilities during service.  As noted previously, the Veteran's complaints of stomach cramps during service were attributable to hepatitis, and there were no complaints or findings relative to deep vein thrombosis.  On separation examination, there were no complaints of abdominal or leg symptoms.  Further, there is no evidence of abdominal or leg complaints after service for many years, and the Veteran is in fact not specifically claiming to have experienced peptic ulcer disease or symptoms thereof during service or for many years thereafter.  He testified in November 2011 that he did not seek medical assistance for chronic stomach symptoms during service and was not actually associating his current ulcer condition to military service.  As for the deep vein thrombosis, he indicated in his VA application for compensation that he had poor circulation from 1980 and that a bilateral leg problem began in the mid-1990s.  Thus, by the Veteran's own statements and the medical records during and after service, the onset of peptic ulcer disease and deep vein thrombosis of the legs was many years after service.  Thus, there is no evidence of continuity of symptomatology to support the Veteran's claims.  As continuity of symptomatology is not shown by the clinical record or reported statements of the Veteran, the preponderance of the evidence is against the claims of service connection for peptic ulcer disease and deep vein thrombosis of the legs based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  

The Board next turns to the question of whether service connection for deep vein thrombosis/phlebitis and for peptic ulcer disease/gastritis may be granted on the basis that although the disabilities were first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d) (direct service connection), they are shown to be related to service.  The Board finds that the preponderance of the evidence is against this theory of entitlement also.  Notably, there is no medical opinion in the record that relates the Veteran's claimed disabilities directly to his service.  On VA examinations in May 2012 the examiner furnished opinions and a clarifying addendum opinion in July 2015, that weigh against the Veteran's claims; the examiner opined that there was not a relationship between the Veteran's claimed disabilities and his military service.  

On May 2012 VA vascular disease examination, the Veteran was observed to have edema of the legs/feet and hyperpigmentation without ulcers.  The diagnoses were status post deep vein thrombosis (current ultrasound negative) and venous sufficiency.  On the May 2012 VA gastrointestinal examination, it was noted the Veteran had recurring stomach episodes consisting of abdominal pain, nausea, and vomiting.  The diagnosis was gastroesophageal reflux disease (GERD), as shown on a current upper gastrointestinal series.  

Regarding the question of etiology, the examiner concluded that the claimed deep vein thrombosis/phlebitis and peptic ulcer disease/gastritis were less likely than not incurred in or caused by service.  Citing to STRs, postservice medical records, and medical literature, she noted that there was no evidence of deep vein thromboses, ulcers, or gastritis during service.  She stated that the Veteran had a protein C deficiency, increasing his risk of developing abnormal blood clots; she felt the Veteran's deep vein thrombosis was as likely as not related to his protein C deficiency.  She stated that it was as likely as not that the Veteran's history of heavy alcohol use was the predominant cause of his claimed ulcers and gastritis.  In a July 2015 clarifying opinion, the examiner stated that the Veteran's deep vein thrombosis was most likely related to the protein C deficiency, and that the evidence did not indicate that the Veteran had protein C deficiency in service or that the condition was caused by Agent Orange exposure (noting that medical literature indicated protein C deficiency was inherited or acquired but did not reveal a cause-and-effect relationship to Agent Orange exposure).  The examiner also stated that she reviewed all the evidence "in full several times" and concluded that there was no cause-and-effect relationship between the abdominal pain documented in 1969 and the current diagnosis of GERD 46 years later.  She stated that the Veteran's currently diagnosed gastrointestinal disability was not diagnosed or treated during service.  Therefore, she found it was less likely than not that the Veteran's gastrointestinal disability was related to his period of service to include the complaints of abdominal pain therein.  

The only evidence that relates the Veteran's claimed deep vein thrombosis/phlebitis and peptic ulcer disease/gastritis disabilities to service are lay statements - his and those of his family and friends.  Even so, the Veteran's own testimony reflects that he does not believe that there is evidence of an etiological connection between his ulcer condition and his service.  As for the deep vein thrombosis/phlebitis, the Veteran contended that improperly sized military boots resulted in circulatory problems that developed into blood clots and deep vein thrombosis.  

To the extent the Veteran and other individuals have asserted that there is an association between the Veteran's claimed disabilities and service, their opinions as a laypersons are limited to inferences that are rationally based on perception and do not require specialized education, training, or experience.  See 38 C.F.R. § 3.159(a) (defining competent lay and medical evidence).  Although the Veteran is competent to describe symptoms of deep vein thrombosis/phlebitis and peptic ulcer disease/arthritis, such as pain or swelling, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), such disabilities are not conditions found under case law to be capable of lay observation, and the determination as to their presence is medical in nature.  That is, the question of whether such disabling symptoms are the result of the conditions of service constitutes a complex medical question beyond the realm of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

It is not argued or shown that either the Veteran or the other individuals who have made assertions on his behalf are otherwise qualified through specialized education, training, or experience to offer an opinion on the question of service connection.  Therefore, to the extent their statements are offered as proof of a relationship between current disabilities and the Veteran's period of service (including exposure to herbicides therein), the statements are not competent evidence, and must be excluded.  That is, they cannot be considered competent evidence favorable to the claims.

As for the question of whether the Veteran's claimed conditions, first documented years after service, are attributable to exposure to herbicides during a tour of duty in Vietnam, based on his service in the Republic of Vietnam, the Veteran is presumed to have been exposed to herbicides therein.  38 U.S.C.A. § 1116(f).  However, the claimed disabilities are not on the list of diseases recognized by VA as having a presumed association with such exposure.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  While he may still establish service connection by evidence that such exposure caused the disabilities (38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994)), there is no nexus evidence in the file, to include the medical opinions therein, indicating that deep vein thrombosis and phlebitis of the legs, or peptic ulcer disease and gastritis (or GERD), are related to his presumed herbicide exposure.  The Veteran has not furnished any evidence to suggest that his Agent Orange exposure led to the development of his claimed disabilities many years after service, and VA has no duty to assist the Veteran in obtaining a medical opinion on that matter given that there is no evidence to suggest that the claimed disabilities may be associated with Agent Orange exposure in service.  In any case, it is noted that the VA examiner in July 2015 opined that the likely underlying cause of the deep vein thrombosis of the legs (a protein C deficiency) was not related to exposure to herbicides.  

For the above reasons, considering all applicable theories of entitlement, the preponderance of the evidence is against the Veteran's claims of service connection for deep vein thrombosis and phlebitis of the legs and for peptic ulcer disease and gastritis.  Accordingly, the benefit of the doubt doctrine does not apply, and the claims must be denied.  




ORDER

The appeal seeking service connection for left leg deep vein thrombosis and phlebitis, to include as due to herbicide exposure, is denied. 

The appeal seeking service connection for right leg deep vein thrombosis and phlebitis, to include as due to herbicide exposure, is denied.   

The appeal seeking service connection for peptic ulcer disease and gastritis is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


